           Case 1:19-cr-00023-LTS Document 83
                                           84 Filed 06/15/21 Page 1 of 1




  June 15, 2021
  VIA ECF

  Hon. Laura Taylor Swain                           MEMO ENDORSED
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street
  New York, NY 10007-0424


  Re: United States of America v. Jermaine Anderson, Ind. No. 19-CR-023

  Dear Judge Swain,

         I represent Jermaine Anderson in the above-referenced case. I write to
  request a 60-day adjournment of Mr. Anderson’s surrender date, currently scheduled
  for June 17, 2021. I respectfully request this adjournment because Mr. Anderson’s
  significant other, and the mother of his child with whom he lives, will be having a
  spinal fusion surgery on June 25th, 2021. She is expected to require bedrest for six
  to eight weeks. During that time, Mr. Anderson will be taking care of their eleven-
  year-old son, cooking him meals, cleaning, and all other household duties. The
  Government consents to this request, but notes that it will not be inclined to agree to
  additional extensions. This is the second such request.

         I thank the Court for your timely consideration of this request.

                                         Very truly yours,




                                         Daniel A. McGuinness

  Cc: AUSA Nicholas Chiuchiolo (via ECF)


The foregoing request is granted. DE 83 resolved.
SO ORDERED.
6/15/2021
/s/ Laura Taylor Swain, Chief USDJ
